EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sarah Wong on 9/16/2021.
The application has been amended as follows: 
The title has been amended to “Air Conditioning System, Control System, and Control Method for Air Conditioning System Expansion Valve”.
The abstract has been amended by deleting the sentence that reads “The air conditioning system can reduce risks of out-of-synchronization of the electronic expansion valves and optimize performance of a control system.”
Paragraph [0031] of the specification has been amended by replacing the word “adsorb” with “absorb” in both line 14 and line 16.
Paragraph [0039] has been amended by deleting the numeral “13” in line 3.

Reasons for Allowance
Claims 1-9 and 11-20 are allowed. The following is an examiner’s statement of reasons for allowance:
	The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an expansion valve control including storing a plurality of valve opening position values corresponding 
	Although Watisaka teaches determining a valve opening value that is a corresponding number of steps taken by a stepping motor operating from a fully closed position until the electronic expansion valve starts to allow fluid to pass through (paragraph 13), there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of the prior art to incorporate storing a plurality of the valve opening values corresponding to different pressure differential values in the manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763